DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/12/21 have been fully considered but they are not persuasive. Applicant respectfully submits that Chan does not teach or suggest the claimed elements "a respective high-speed-input-output (HSIO) interface for connecting with at least one of the one or more devices under test" and "a data store comprising a shared memory pool, wherein the plurality of port processing units are further configured to receive shared data from the shared memory pool.” The Examiner respectfully disagrees. Chan et al show, in Figure 4, that each “Instantiated FPGA Tester Block”, which is connected a device under test (e.g. see fig. 1), comprises a high-speed-input-output interface (e.g. item 480) for testing the device under test (e.g. [0096]-[0097]). Also, Chan et al teach storing test data pattern in a shared memory (e.g. item 240A) for testing device under tests (e.g. [0055]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 2, 4-10, 11, 13-18, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 2014/0236525 A1) and further in view of Jeddeloh (US2005/0060600 A1).
Claim 1: Chan et al teach an automated test equipment (e.g. item 230, fig. 2) for testing one or more devices under test (e.g. items 220), the automated test equipment comprising: a plurality of port processing units (e.g. item 210A-210N), comprising at least: a respective memory (e.g. item 420, fig. 4), and a respective high-speed-input-output (HSIO) interface (e.g. item 480, fig. 4) for connecting with at least one of the one or more devices under test (e.g. fig. 4, represents item 210, fig. 2 - [0096]-[0097] ); a data store (e.g. item 240A) comprising a shared memory pool, wherein the plurality of port processing units are further configured to receive shared data from the shared memory pool(e.g. [0055]); wherein each of the plurality of port processing units is configured to: receive data (e.g. [0077]); store received data in the respective memory (e.g. [0078]); and provide the data stored in the respective memory to the one or more devices under test that are connected, the data provided via the respective HSIO interface and for testing the one or more devices under test that are connected (e.g. [0081]; the interface is a high speed interface [0062]-[0063]). 
Chan et al teach storing the data in a memory as opposed to a buffer memory. However, Jeddeloh, in an analogous art, discloses using a memory buffer (e.g. item 282a, fig 2) to store test data for testing devices (e.g. [0029]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any type Chan et al in order to reduce testing time.

Claim 2: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the respective buffer memory is accessible by the respective HSIO interface as local memory (e.g. [0077] – Chan et al). 

Claim 4. Chan et al teach the automated test equipment according to claim 1, wherein the data store is configured to stream shared data to one or more of the plurality of port processing units and to a memory hub (e.g. [0055], [0078] – Chan et al & [0021] - Jeddeloh).

Claim 5: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the data store is configured to store per-device result data into a plurality of memory areas of the plurality of post processing units (e.g. [0055], [0078] – each DUT has its own item 210, shown in fig. 2 & fig. 4, Chan et al ). 

Claim 6: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the one or more of the plurality of port processing units, are further configured to forward shared data from the shared memory pool to at least one other port processing unit of the plurality of post processing units (e.g. [0020] –[0023] Jeddeloh).

Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the one or more of the plurality of port processing units are configured to receive shared data from at least one other port processing unit (e.g. [0020] –[0023] Jeddeloh).
Claim 8: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the one or more of the plurality of port processing units form a daisy chain to successively forward the shared data from the shared memory pool (e.g. [0020] –[0023] Jeddeloh).
Claim 9: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the one or more of the plurality of port processing units are configured to receive shared data from a memory hub (e.g. [0020] –[0023] Jeddeloh).

Claim 10: Chan et al and Jeddeloh teach the automated test equipment according claim 1, the respective buffer memory of each of the plurality of port processing units operable to allow for a time-shift between a reception of the shared data and a usage of the shared data for testing the one or more devices under test that are connected (e.g. [0029]- Jeddeloh). 

Claim 11:  Chan et al and Jeddeloh teach the automated test equipment according claim 1, wherein at least one of the plurality of port processing units is further configured to transfer test information based on the shared data to a device under test via an interface, and to characterize 

Claim 13: Chan et al disclose the automated test equipment according to any one of claim 1, wherein the plurality of port processing units are further configured to obtain per-device result data and further configured to forward the per-device result data to the data store (e.g. [0078], [0104]).

Claim 14: Chan et al and Jeddeloh teach the automated test equipment according to claim 13, wherein the plurality of port processing units are further configured to obtain the per-device result data using expected data which is based on the shared data, wherein the expected data indicates data that a properly functioning device under test is expected to return (e.g. [0076], [0078], [0104]- Chan et al).

Claim 15: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, comprising a memory hub configured to couple the plurality of port processing units with the data store in a star architecture (e.g. [0020] –[0023] Jeddeloh).

Claim 16: Chan et al and Jeddeloh teach the automated test equipment according to claim 15, wherein the memory hub comprises a buffering memory and one or more caches to allow for a non-simultaneous forwarding of the shared data to different port processing units of the plurality of post processing units (e.g. [0029] Jeddeloh).
Claim 17: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the data store further comprises separate interfaces for the shared data which are provided to the plurality of port processing units and for the per-device result data (e.g. fig. 2 shows that each DUT has its own interface 210 for receiving the shared data from memory 240- Chan et al). 

Claim 18: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the data store comprises a memory interface (e.g. item 444, fig. 4- Chan et al) configured to access per-device result data transparently to a provision of shared data to the plurality of port processing units (e.g. [0079]- Chan et al).

Claim 25: Chan et al teach a method for automated testing of one or more devices under test, comprising: receiving data at a port processing unit of a plurality of port processing units from a data store comprising a shared memory pool (e.g. [0055]), wherein each of the plurality of port processing units comprises a respective buffer memory, and a respective high-speed-input-output (HSIO) interface for connecting with at least one of the one or more devices under test (e.g. [0077], [0096]-[0097]); storing received data in a respective memory of a port processing unit (e.g. [0078]); and providing stored data to the one or more devices under test via the respective (HSIO) interface operable to connect to the one or more devices under test (e.g. [0081]; the interface is a high speed interface [0062]-[0063]), wherein the respective HSIO is operable to access the respective memory as local memory (e.g. [0077]). Chan et al teach storing Jeddeloh, in an analogous art, discloses using a memory buffer (e.g. item 282a, fig 2) to store test data for testing devices (e.g. [0029]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any type of temporary storage, such as buffer, to store test data in the teaching of Chan et al in order to reduce testing time.

As per claim 28, the claimed features are rejected similarly to claim 25 above.

Claims 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al and Jeddeloh as applied to claim 1 above, and further in view of  Whetsel (US5,103,450).
Claim 19: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein each of the plurality of port processing units further comprises a streaming error detection block (e.g. item 440, fig. 4) configured to detect a command error in the received data (e.g. output data from the DUT), and further configured to compare the received data with pre-loaded expected data (e.g. [0076]).
Not explicitly taught by Chen et al is that the expected data comprises mask data. However, such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Whetsel (e.g. col. 2, lines 22-24).  Therefore, it would have been obvious to a person of ordinary skill in the art, to mask some bits of the expected data “such that the mask bits are not involved in the matching operation.” (e.g. col. 2, lines 22-24- Whetsel).

Chan et al, Jeddeloh and Whetsel teach the automated test equipment according to claim 19, wherein each of the plurality of processing units is configured to store data in the memory in a compressed representation, wherein the compressed representation comprises a standard data compression format or a test specific format (e.g. col. 6, lines 45-55; col. 7, lines 1-5- Whetsel).
Claim 23: Chan et al teach and Whetsel teach the automated test equipment according to claim 21, wherein each of the plurality of processing units is further configured to maintain the received data corresponding to data that indicates likely failure within proximity in a received data stream (e.g. [0078] Chan et al). 

Claim 24: Chan et al teach and Whetsel teach the automated test equipment according to claim 19, wherein the streaming error detection block is further configured to store statistical information (e.g. counting and recording errors) relevant to a failure analysis (e.g. [0076], [0078] – Chan et al).

Allowable Subject Matter
Claims 12, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        1/18/2022